Citation Nr: 1043496	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  06-36 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disorder, to 
include as secondary to a foot disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1975 to March 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied 
entitlement to service connection for a back disorder.  The RO in 
Portland, Oregon, currently has jurisdiction of the Veteran's 
case.

This appeal to the Board is also from a December 2008 rating 
decision of the VA RO in Portland that denied entitlement to 
service connection for PTSD. 

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) recently held that 
claims for service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.

In June 2010, the Veteran testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record.  

At his Board hearing, the Veteran also submitted additional 
evidence following the certification of this appeal to the Board.  
But he waived his right at the hearing to have the RO initially 
consider this evidence.  38 C.F.R. §§ 20.800, 20.1304 (2010).

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
during his Board hearing, that a withdrawal of the appeal of the 
claim for service connection for a foot disorder was requested.

2.  The competent and probative medical and other credible 
evidence of record preponderates against a finding that the 
Veteran's current back disorder is etiologically related to his 
active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal in regard 
to the issue of entitlement to service connection for a back 
disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002 & 2010); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  A back disorder was not incurred or aggravated in service, 
and it may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 
3.310 (2010).







      REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204.

In June 2010, during his Board hearing before the undersigned, 
the Veteran requested that the issue of entitlement to service 
connection for a foot disorder be withdrawn (see hearing 
transcript at page 10).  Therefore, the appellant has withdrawn 
the appeal of this issue and, hence, there remain no allegations 
of errors of fact or law for appellate consideration regarding 
this issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of these issues and they are dismissed.

II.	Service Connection

A. Duty to Notify and Assist

With respect to the claimant's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2010). 

Prior to the initial adjudication of the claimant's claim, a 
letter was sent in April 2004 that fully satisfies the VA's duty 
to notify obligations.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In particular, the VCAA notification: (1) informed the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informed the claimant about the information and evidence 
that the claimant is expected to provide.  The claim was 
readjudicated in an October 2006 statement of the case (SOC) and 
in a June 2009 supplemental SOC (SSOC).  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant notification followed by readjudication of the claim, 
such as an SOC or SSOC, is sufficient to cure a timing defect).

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or effective 
date to be assigned are rendered moot, and no further notice is 
needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA also fulfilled its duty to obtain all relevant evidence with 
respect to the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  The claimant's service treatment records (STRs), 
personnel records, VA medical treatment records, and identified 
private medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, 
in May 2009, the Veteran was afforded a VA examination to obtain 
a medical nexus opinion concerning the cause of his back disorder 
- and in particular, whether it is related to his military 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  The 
report of that evaluation contains all findings needed for the 
Board to properly render a determination regarding his claim.  
The Board notes that a medical opinion on the issue of secondary 
service connection has not been obtained.  However, the Board 
finds that since the Veteran is not currently service-connected 
for his foot disorder, a remand for an examination and/or opinion 
is not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4).  Thus, there is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The Board may proceed 
without prejudice to the Veteran.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to substantiate 
his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc) (observing that "the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); Reyes 
v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (both observing circumstances as to 
when a remand would not result in any significant benefit to the 
claimant).

B. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims 
files that includes service personnel and treatment records, his 
written contentions, private and VA medical records, a VA 
examination report, Board hearing testimony, and lay statements.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims files shows, or fails 
to show, with respect the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and arthritis becomes manifest to a compensable degree 
within one year from the date of termination of such active 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

"[I]n order to establish service connection or service-connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

A Veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability that 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2010).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this regard, the Board must assess the credibility 
and probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor one 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally do not constitute competent 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu, 2 Vet. App. at 494 

Lay testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When, for example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In this case, the Veteran seeks service connection for a back 
disorder that he maintains is related to his active military 
service, and also asserts is due to a foot disorder.  

Here, a current diagnosis of a back disorder has been 
established.  At the Veteran's May 2009 VA examination, the VA 
examiner diagnosed the Veteran with lumbosacral spine strain with 
sacroiliac joint dysfunction, bilateral sciatica and degenerative 
disc disease at L5-S1.

The Veteran's service treatment records demonstrate that he 
complained of abdominal, chest, and back pain in August 1977 
following physical training (PT) and was diagnosed with muscle 
pain.  No further complaints are documented in his STRs.  On a 
report of medical history completed in February 1978 when he was 
examined for separation, the Veteran checked no to having 
recurrent back pain, and his spine was reported as normal at his 
separation examination at that time.  

Post-service, VA and non-VA medical records do not reflect that 
the Veteran has been treated for a current back disorder.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic or 
persistent disability).  

In May 2009, the Veteran underwent VA examination.  Upon review 
of the Veteran's medical records and his reported history, and a 
clinical evaluation, the VA examiner concluded that the Veteran's 
current back disorder was less likely as not caused by or a 
result of the in-service treatment.  The VA examiner based this 
opinion on the fact that the Veteran was not diagnosed with a low 
back injury during service.  Additionally, the VA examiner 
pointed to the lack of any further treatment records during 
service dealing with the Veteran's back.  Finally, the VA 
examiner noted that the Veteran described a post-service back 
injury while completing roofing work.  According to the VA 
examiner, the Veteran's current degenerative disc disease was 
more consistent with this post-service injury than with the 
documented muscle pain after PT (in service).  Additionally, the 
VA examiner stated that the Veteran had a rheumatologic disorder 
that also caused degenerative changes.  There is no medical 
evidence to contradict this opinion in the claims file.

The Veteran has contended that service connection should be 
granted for a back disorder.  Although the evidence shows that 
the Veteran currently has lumbosacral spine strain with 
sacroiliac joint dysfunction, bilateral sciatica, and 
degenerative disc disease at L5-S1, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the record 
reflects that his spine was normal on separation from service and 
the first post service evidence of record of a back disorder is 
from 2009, nearly 30 years after the Veteran's separation from 
service.  See Maxson, supra.  In short, no medical opinion or 
other medical evidence relating the Veteran's back disorder to 
service or any incident of service has been presented.

Furthermore, although the Veteran has a currently diagnosed back 
disorder, service connection is not in effect for a foot 
disorder.  As previously mentioned, secondary service connection 
requires evidence of a connection to a service-connected 
disability.  See 38 C.F.R. § 3.310; Reiber v. Brown, 7 Vet. App. 
513 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Thus, 
service connection for a back disorder as due to a foot disorder 
is also not warranted.

The Board acknowledges that the Veteran is competent, even as a 
layperson, to attest to factual matters of which he has first-
hand knowledge, e.g., an injury in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); Jandreau, 492 
F.3d at 1372; Davidson, 581 F.3d at 1313.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his 
back during his active military service, the Board must still 
weigh his lay statements against the medical evidence of record.  
See Layno, 6 Vet. App. at 465.  In making this credibility 
determination, the Board does not find the Veteran's statements 
concerning the etiology of his current back disorder to be 
credible, since his STRs include only one complaint of back pain.  
Moreover, the Veteran's spine was clinically evaluated as normal 
when he was examined prior to separation in 1978.  Additionally, 
no chronic lumbar spine disorder was otherwise demonstrated in 
the post-service medical records until years after the Veteran's 
separation from service.  See Caluza v. Brown, 7 Vet. App. 98, 
511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  
See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding 
that the credibility of lay evidence can be affected and even 
impeached by inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that 
the Veteran's lay statements lack credibility merely because they 
are unaccompanied by contemporaneous medical evidence.  See 
Davidson, quoting Buchanon, 451 F.3d at 1337 ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.")  Rather, 
the Veteran's statements are found to be incredible because they 
are inconsistent with the competent medical and service 
department evidence of record that fails to show his current back 
disorder is related to his one-time treatment for back pain 
during service.

For these reasons, the Board places greater probative value on 
the objective medical and other evidence of record, including the 
May 2009 VA examiner's opinion, to the effect that the Veteran's 
current back disorder is not related to his military service, 
including to his foot disorder, than on the Veteran's oral and 
written statements in support of his claim.  The evidence of 
record reveals no competent medical evidence of a nexus between 
any in-service injury or disease and the Veteran's current back 
disorder.  

While the Veteran maintains that he has a back disorder related 
to active service and to a foot disorder, as a lay person he has 
not been shown to be capable of making medical conclusions, thus, 
his statements regarding diagnosis and causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. at 
186.  While the Veteran is competent to report what comes to him 
through his senses, he does not have medical expertise.  See 
Layno v. Brown, 6 Vet. App. at 465.  And although the Veteran is 
competent in certain situations to provide a diagnosis of a 
simple condition such as a broken leg or varicose veins, he is 
not competent to provide evidence as to more complex medical 
questions, as is the case here.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007).

The evidence in this case is not so evenly balanced as to allow 
application of the benefit-of-the-doubt rule as required by law 
and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
The preponderance of the objective and probative medical evidence 
of record is against the Veteran's claim for service connection 
for a back disorder, including as due to a foot disorder, and his 
claim must be denied.


ORDER

The claim as to entitlement to service connection for a foot 
disorder is dismissed.

Service connection for a back disorder, to include as secondary 
to a foot disorder, is denied.


REMAND

The Veteran seeks service connection for an acquired psychiatric 
disorder, to include PTSD. 

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2010), effective prior to July 
13, 2010.  However, effective July 13, 2010, 38 C.F.R. § 3.304 
(f) was amended to include a new paragraph (f)(3) that reads as 
follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a diagnosis 
of [PTSD] and the veteran's symptoms are 
related to the claimed stressor, in the 
absence of clear and convincing evidence to 
the contrary, and provided the claimed 
stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone 
may establish the occurrence of the claimed 
in- service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) 
and corrective notice at 75 Fed. Reg. 41092 
(July 15, 2010). 

The provisions of this amendment apply to the Veteran's claim.

Here, in his oral and written statements in support of his claim, 
the Veteran described several alleged stressful events, including 
that:  (1) while stationed in Germany as a border guard in late 
1975 and early 1976, he witnessed the killing of civilians trying 
to escape from Czechoslovakia to Germany by East German guards; 
and, (2) while stationed in Germany, he witnessed a military 
vehicle accident that killed the troops riding in that vehicle.  
The Veteran's first stressor pertaining to the killing of 
civilians is related to the Veteran's fear of hostile military or 
terrorist activity.  This stressor is also consistent with the 
places, types, and circumstances of the Veteran's service.  
Specifically, the Veteran's service personnel records corroborate 
that he was stationed in Germany as a Guard Rader Survey Crewman, 
and served on temporary duty (TDY) there from November 1975 to 
May 1976.

Post-service, private medical records indicate that the Veteran 
has been diagnosed with, and treated for, PTSD by Dr. L.L., a 
private psychologist.  Dr. L.L. indicated in a July 2009 signed 
statement that the Veteran's PTSD symptoms show a clear 
relationship to his description of his active duty with the 
military.  Dr. L.L. also stated that, based on her observations, 
the Veteran's reported history, and the Veteran's symptoms, "it 
is clear that his military service contributes significantly to 
his overall symptom picture."

However, this private opinion is insufficient to grant the 
Veteran's claim.  The new PTSD regulations state that, before a 
claim can be granted, a VA psychiatrist or psychologist must 
confirm that the claimed stressor is adequate to support a 
diagnosis of PTSD and that the symptoms are related to the 
claimed stressor.  It does not appear that the Veteran has been 
afforded a VA examination in conjunction with his claim.  
Therefore, this must be done prior to Board consideration of his 
claim for service connection for an acquired psychiatric 
disorder, including PTSD.  See 38 C.F.R. § 3.304(f), effective on 
and after July 13, 2010.

Further, at his Board hearing, the Veteran indicated that he 
recently received outpatient medical treatment at the VA medical 
center (VAMC) in Portland, Oregon.  The most recent VAMC records 
are dated from September 2008.  VA medical records since that 
date should be associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all medical records regarding the 
Veteran's treatment at the VAMC in Portland, 
Oregon, for the period from September 2008 to 
the present, and from any additional VA and 
non-VA medical providers identified by him.  
If any records are unavailable, a memorandum 
that sets forth all efforts to obtain the 
records should be placed in the claims file.

2.  Thereafter, schedule the Veteran for a VA 
psychiatric examination.  The claims file and 
a copy of this remand must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary studies should be conducted.

The examiner is advised that, from November 
1975 to May 1976, the Veteran was stationed 
in Germany and was a Guard Rader Survey 
Crewman.  His alleged stressful events 
include serving as a border guard in Germany, 
and witnessing the killing of civilians 
trying to escape from Czechoslovakia to 
Germany by East German guards; and witnessing 
a military vehicle accident that killed the 
troops riding in that vehicle while in 
Germany.

The examiner should elicit as much detail as 
possible from the Veteran as to such claimed 
stressors.  Then, the examiner should 
consider the Veteran's alleged in-service 
stressors for the purpose of determining 
whether such stressors were severe enough to 
have caused the current psychiatric symptoms, 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied by the in-service stressors.  The 
diagnosis should conform to the psychiatric 
nomenclature and diagnostic criteria 
contained in DSM-IV.

If the Veteran is found to have PTSD, the 
examiner is requested to identify the 
diagnostic criteria, including the specific 
stressor or stressors supporting the 
diagnosis.  If PTSD is diagnosed, the 
examiner is requested to render an opinion as 
to whether it is at least as likely as not (a 
likelihood of 50 percent or more) that any 
currently diagnosed PTSD is a result of 
service or whether such an etiology or 
relationship is unlikely (less than a 50-50 
probability).

If the Veteran is found to have a psychiatric 
disorder other than PTSD, the examiner is 
requested to provide an opinion as to whether 
it is at least as likely as not (a likelihood 
of 50 percent or more) that any currently 
diagnosed psychiatric disorder is causally 
related to military service, or whether such 
a causation or relationship is unlikely (less 
than a 50-50 probability).

A complete rationale should be provided for 
any opinion offered.  In rendering an 
opinion, please address the opinion rendered 
by Dr. L.L. in July 2009 (to the effect that 
the Veteran's PTSD symtoms were related to 
his description of his active military duty).

3.  After completion of the above, review the 
examination report.  If the requested 
examination does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinion requested, 
the report must be returned for corrective 
action.

4.  Finally, readjudicate the Veteran's claim 
of entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD.  Consideration should be given to the 
recent amendment to 38 C.F.R. § 3.304(f) 
(2010), effective July 13, 2010.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



______________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


